353 U.S. 346 (1957)
KREMEN ET AL.
v.
UNITED STATES.
No. 162.
Supreme Court of United States.
Argued March 6, 1957.
Decided May 13, 1957.
CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE NINTH CIRCUIT.
Norman Leonard argued the cause and filed a brief for petitioners.
Kevin T. Maroney argued the cause for the United States. On the brief were Solicitor General Rankin, Assistant Attorney General Tompkins, Harold D. Koffsky, Philip R. Monahan and Carl G. Coben.
PER CURIAM.
Of petitioners' various contentions we find the one relating to the validity of the search and seizure made by agents of the Federal Bureau of Investigation dispositive of this case, and we therefore need not consider the others.
The indictment charged the three petitioners with relieving, comforting, and assisting one Thompson, a fugitive from justice, in violation of 18 U.S. C. § 3, and with conspiring to commit that offense in violation of 18 U.S. C. § 371. In addition, it charged petitioners Kremen and *347 Coleman with harboring Steinberg, also a fugitive from justice, and with conspiring to commit that offense. Petitioners were found guilty, and on appeal their convictions were sustained, one judge dissenting. 231 F.2d 155. Because of the unusual character of the search and seizure here involved, we granted certiorari, without, however, limiting the writ. 352 U.S. 819.
Thompson and Steinberg had been fugitives from justice for about two years when agents of the Federal Bureau of Investigation discovered them, in the company of Kremen, Coleman and another, at a secluded cabin near the village of Twain Harte, California. After keeping the cabin under surveillance for some 24 hours, the officers arrested the three petitioners and Thompson. Thompson and Steinberg were arrested outside the cabin; Kremen and Coleman, inside. The agents possessed outstanding arrest warrants for Thompson and Steinberg, but none for Kremen and Coleman. These four individuals were searched and documents found on their persons were seized. In addition, an exhaustive search of the cabin and a seizure of its entire contents were made shortly after the arrests. The agents possessed no search warrant. The property seized from the house was taken to the F. B. I. office at San Francisco for further examination. A copy of the F. B. I.'s inventory of the property thus taken is printed in the appendix to this opinion, post, p. 349.
The majority of the Court are agreed that objections to the validity of the search and seizure were adequately raised and preserved. The seizure of the entire contents of the house and its removal some two hundred miles away to the F. B. I. offices for the purpose of examination are beyond the sanction of any of our cases. While the evidence seized from the persons of the petitioners might have been legally admissible, the introduction against each of petitioners of some items seized in the *348 house in the manner aforesaid rendered the guilty verdicts illegal. The convictions must therefore be reversed, with instructions to grant the petitioners a new trial.
Reversed.
MR. JUSTICE BURTON and MR. JUSTICE CLARK dissent, believing that the items of evidence offered and admitted into evidence were legally seized. They are of the opinion that the validity of a seizure is not to be tested by the quantity of items seized. Validity depends on the circumstances of the seizure as to each of the items that is offered into evidence. Furthermore, only a fragmentary part of the items listed by the Court as seized was admitted into evidence and if any items were illegally seized their effect should be governed by the rule of harmless error since there was ample evidence of guilt otherwise.
MR. JUSTICE WHITTAKER took no part in the consideration or decision of this case.


*349 APPENDIX TO OPINION OF THE COURT.

FBI INVENTORY OF PROPERTY TAKEN.

Personal Property and Papers
1 Sleeping bag with tan air mattress
1 Sleeping bag case, Kelly's of Oakland
2 Brown canvas cover, Spiro's of San Francisco
1 Skysleeper Kit bag
1 Tan zipper shaving kit containing:
1 Hair brush
1 Tooth brush
1 Bar soap wrapped, Ivory, hotel size bearing name Hotel Regis, corner 11th & K Streets, Sacramento, California
1 Shoelace
2 Packages pipe cleaner
1 Pencil flashlight battery
4 Razor blades
1 Package lighter flintsRonson
1 Spool fishing leader material
1 Bar soap, hotel size, wrapped, with "Pearl" on one side and "Hotel Regis" on other
1 Plaid covered small size bag with zipper for pillow
1 Pillow, cotton filled, small, white. No identifying marks
1 Tin drinking cup with initial "W" cut in bottom
1 Bottle 2 ounces Carters Blue Black Ink
1 Small box "Swingline Tot Staples," with "150" written on cover
1 Prince Albert tobaccopocket size can
1 Keyon ringMaster Lock Co., Milwaukee
1 CalendarShell Oil Co., Billfold size
1 Digest of Angling Regulations for State of California1953
1 Pair Tortoise Shell (dark brown) rimmed glasses with broken left lens
1 Plastic yellow folding type tobacco pouch with some tobacco and pipe cleaners
1 Man's metal expansion band 1/20 12K gold topStainless steel back
1 Pencil sharpenerplasticVest pocket size
1 Polychrome duplicating inkpound size
1 Padlock"Master 77"#5926
1 Carters Rubber Cement
1 Friction tape1 rollslipknot
1 Rubber toppartially used
1 Pair socksmen's greydirty
1 InkParkers Superchrome
1 Ink eraserpartially used bottle
1 Key"Ilco" #1054Kby Independent Lock Co., Fitchburg, Massachusetts
1 Handkerchiefdirty
1 Pamphlet of "Tour"California Hotels
2 Bottles Solution of Hydrogen Peroxide by McKesson's, N. Y. (1 small)
1 Roll cotton
1 pair Sunglasses and leather case
1 Can Briggs pipe tobacco
1 Ronson cigarette lighter & cigarette case combination (empty)
1 Tin Prince Albert Pipe Tobacco
1 Tin can containing change
1 Jar scalp pomade, dark, by Ogelvie Sisters, N. Y.
1 Pocket knife, red, Victoria Switzerland Armee Suisse
1 Bottle Richard Hudnut Formula A-10 for men for hair and scalp treatment
2 Cans bandaids
1 Bottle Jergen's Lotion
1 Boxempty, marked Craftsman 25
2 Pair glasses, 1 light and 1 dark frames
1 Tobacco pouch, red plaid
1 Sponge, blue
2 Bottles Alka-Seltzer
2 Tubes toothpaste, Chlorodent (1 small & 1 large size)
1 Bottle Pepto Bismol, marked 98
1 Can Sopronol for athletes foot
1 Can Rise Shave Cream marked "59" on side
1 Craftsman 25 Electric Shaver and cord in red plaid zipper bag
12 Glass tubes with stoppers "List No. 2032 Procaine Hydrochloride 4% Epinephrine 1:50,000 Abbott Laboratories Lot 6243575" with "Cook Waite" on end of stopper
1 Mirror, two sides, for shaving
1 Sunbeam Electric Shaver & plastic case with cord
1 Jar
1 Bottle Williams After Shave Lotion
1 Toothbrush
1 Debutante Hand Cream
1 Bottle Squibb Mineral Oil
1 Bottle Pacquins Hand Lotion
1 Bottle brown pillsunmarked
1 Small bottle Neohelramine Hydrochloride
1 Bottle Eljay Aspirin with black marks "BY" on label
*350 1 Styptic pencil in plastic case marked with label "Handy-Spot Price 10¢"
1 Bottle McKesson's Boric Acid Crystals 4 ozs.
2 Packs Dill's pipe cleaners
1 Pack Kent cigarettes
1 Pack Koolsopen & half empty
1 Pack Camel cigarettes
5 Pipessmoking type
1 Tube Nupercainal Ointmentempty
1 Tube Barbasol Shave Creamempty
1 Pack Gillette blue blades in dispenser, 20 each razor
1 Gillette razor
1 Metal pipe cleaning instrument manufactured by Rogers and made in England
1 Bottle Mercurochrome
1 Jar Vaseline Jellywhite
1 Bottle 6.12 Insect Repellent
1 Bottle Calamine Lotion
1 Brush (wire)
1 Pencil "Winx" black with metal cap
1 Plastic cup, orange
1 Bottle Avon Shave Lotion
2 Razors, 1 Gillette1 single edge, no name
1 Bar Palmolive soap
2 Eveready batteries for small flashlight
1 Roll fishing leader
1 Tube Boyle Zinc Oxide Ointment
1 Eveready battery size 915 AA
1 Box Bayer Aspirin
1 Tube Ipana Toothpaste
1 Tube Chloresiun Toothpaste
1 Fingernail clipper "La Cross"
1 Pack Blue Star Razor Blades
1 Brush, small, for shaver
1 Flashlight bulb 112
1 Plastic, brown zipper shaving kit
1 Sportsman's Guide with map Maps by Edward W. Pulver & Son, copyrighters of Calif. Los Padres Nat'l Forest
1 BookOregon Hunting Regulations 1952, marked in green ink "Peter Don's Sportsman Supply, Crescent Lake, Oregon"
1 Map of San Francisco by SF Chamber of Commerce
1 Map of Twain Harte locating cabin in ink, "1.6. Cabin" with route drawn in ink.
Pasted on bottom card of James Morrow, Real Estate Broker, Twain Harte, Calif.
1 Map Summit District, Stanislaus Nat'l Forest
2 Plastic, brown glass cases marked on top "Polaroid"
1 Index to topographic mapping in Calif. with pencil marks on back
1 Map of Mendocino Nat'l Forest
1 Map "Chevron Co." of Nevada
1 Map of Burlingame and San Mateo, marked Hotel St. Matthew
1 Index to towns, mountains, meadows, misc., and Map of Stanislaus Nat'l Forest and note in ink re: Vernon Swamp, Gravel Lakes, hiking distance, etc. and Topez Lake cut throat trout
1 Map of Stanislaus Nat'l Forest, Calif.
1 Monkey wrench
1 Small bottle of Halazone
1 Can used saddle soap
1 Rod varnishsmall bottle
1 Ferrule cement
1 Metal cap"Egg lug"
1 Ever-Ready flashlight battery
1 Small can of bouillion cubes
14 Lead sinkers
1 Spinner
3 Bobbers
1 Pocket knife3 blade
3 Split shots containers (empty)
8 Face cloths
1 Fish hook on short wire line
2 Brown canvas quilted sleeping bag
1 Sleeping bag mattressmade by Wilber & Sons, 590 Howard Street, San Francisco
1 Cover for sleeping bagMfr.Kelly's of Oakland, Calif.
1 Barclay play shirtknitgreen and yellow band
1 Yellow T shirtman's type
1 Gantner, size 32, blueswim trunks
1 Blue T shirt
1 Blue and white striped pajama bottom
1 Bluelong sleeved jersey
1 Health Gard white sweat shirt. Size 38
1 Blue men's shorts, size 36
1 Wilson Bro. size 42, men's undershirt
1 Health Gard, size 34, long underwear
1 AcetateNylongray men's shorts
1 White muslin bag
1 Grewe knitted sweater, V neck, maroon
2 White T shirtsSuperior BrandMedium size
1 White T shirt
1 Fruit of Loom blue men's shorts
1 Jambiwhite T shirtsize 42-44
1 Ribbed T shirtoff white
1 Blue necktiesilver color feathers
1 Pair Navy blue knit gloves
4 Men's cotton handkerchiefs
1 Pair striped shorts
1 White cotton T shirt
1 Onesta T shirtwhite
4 Necktiesmiscellaneous colors
9 Pairs, men's socks
*351 1 Brown knit sweater by "John Wanamaker"
1 Overseas bagArmy type, olive drab, with 3 small hooks on outside zipper containing:
9 Handkerchiefs marked
1 Yellow T shirt "20" & "NL" (?)
1 BathrobeHale's Men Store
1 Raincoat, plastic
3 Christmas cards all ident.:
"To Daddy from Carol"
"To Daddy from Carol"
"To Carl from Marge"
4 Keys on safety pin for locks on outside of bag
2 ea. Slaymaker 62for locks on outside of bag
1 ea. Slaymaker 63for locks on outside of bag
1 very smallsays "Made in USA"
2 Keys loose for locks on outside of bag
1 Slaymaker 61
1 Slaymaker 63
1 Pouch, brown
1 Toothbrush
1 Bottle Roux Rinse 105 1/2 light auburn
1 Bottle Petroleum JellyVi Jon
1 Toothbrush & case
1 Package pencil lead
1 Pocket & desk stone
1 1/2 Pipes
1 Brush"Solid Black, USA"
1 Lipstick, Westmore
1 Female plug
1 Imitation leather small case
1 BatteryFlashlight, Eveready
1 PencilLoveliners brown
1 Can Esquire Boot polishmahogany
1 Bottle Vaseline hair tonic
1 Tube Ipana toothpaste
1 Laundry paper wrap
1 Sweatersleeveless
1 Scarfplaid
1 Pair brown crepe soled leather loafers (John WardMen's Shoes)
1 Blue-gray woolen sweater, 1/2 sleeve with casting fisherman knit into garment.
A "Barclay Playshirt"
1 Purple wool imitation lambskin wrap around short coat with long sleeves attached to coat:
1 Wooden brown doe
1 wooden faun
1 Pair knit green wool socks
1 Small ball, purple yarn
1 Roll white wrapping string
1 Roll #50 J & P Coats purple-gray thread
1 Army Air Forces glass case, brown, no contents
1 Pair gray knit socks, low
1 Sterling silver chain
1 Necklace with 3 turquoise pendants and Rhinestone backing
1 Brown leather belt on one pair of blue "Levi's" button fly
1 Pair blue "Levi's"zipper fly (on side)
1 Pair white short soxs
1 Return postage envelope
1 Newspaper, page 16, at bottom of bag, Los Angeles Examiner, Sunday, December 16, 1951
Box of miscellaneous kitchen equipment as listed:
4 Knives
5 Forks
1 Pancake turner
1 Can opener
2 Metal cups
2 Pots
1 Lid
3 Pie tins
1 Frying pan
1 Can Sterno
1 Can opener
1 Beer can opener
1 Large spoon
1 Clove garlic
1 Partially filled 1/2 lb. can of coffee
1 Partially filled 1 lb. can of coffee
2 Small bags of flour
1 Gal. can of gasoline or kerosene
1 Bottle insect repellent
1 Can pepper
1 Can paprika
2 Shakers of salt
1 Can Accent
1 Can sugar
1 Package bay leaves
1 Package of paper plates
1 Roll wax paper
1 Grater
1 Pot
1 Kitchen pan lid
1 Fire tong
2 Folders of Forty Finest Restaurants, San Francisco Bay Area
1 Miracle Miroil Fold Road Map, Eastern United States by Mobilgas
1 Issue of Everybody's Restaurant Guide
1 Khaki-colored drawstring bag containing:
1 Hair comb in case
1 Pair scissors
1 Safety razor
1 Partial tube Mentholatum
1 Plastic soap dish
1 Toothbrush
1 Bottle LePage glue
1 Box gauze
1 Partial box aspirin
1 Tie clip

*352 1 Bottle Noxzema Skin Cream
1 Part bottle Stephan's Dandruff Remover
1 Partly filled bottle unidentified liquidwhite in color
1 Robewhite, red, gray striped
1 Air mattress, rubber, olive drab
1 Mackinaw jacket, Malemute Brand
2 Nylon short-sleeve sport shirts, white and tan by MacMaster, size 15-15 1/2
1 Topcoattan, soiled
1 Brown, man's overcoat
1 Short-sleeve sport shirt, terrycloth, faded blue with design on chest
1 Brown corduroy jacket
1 Blue single breasted man's jacket
1 Blue trousers
1 Green long-sleeved sport shirt, nylon, by Don Juan of California
1 Copy San Francisco "Chronicle," 8/17/53
1 Simplicity Fashion Preview
1 Magazine clipping re Steelhead fishing
7 Paper folders advertising "The New Harju Vertical Venetians" and all bearing statement "Manufactured by Harju Vertical Venetian Blind Co., 422 Douglas Avenue, Redwood City, California, call Emerson 8-4210"
1 Accordion type cardboard folder color guide of Flexalum Spring Tempered Slats with following stamped on front and back: "Harju Vertical Venetians, 422 Douglas Ave., Redwood City, California, Phone EM 8-4210"
1 Printed Craftsman Electric Shaver Guarantee, dated 6/26/53
12 White envelopes containing newspaper clippings of chess movements
43 Newspaper clippings of chess movements
1 Newspaper clipping captioned, "Drive Two HoursThen Rest"
1 Yellow plastic toothbrush in case
1 Cash register receipt, dated 4/10 for $1.88 to Palmer's Drug Store, Hayward, California
1 3 x 5 Spiral brown notebook with no writing
1 Blue Wool knit sweater, size 40, by "Wieboldt's"
2 Brown canvas sleeping bags, no identification marks, with zippers on 3 sides and 1 side being faded. Both are the same
1 Thin mattress for sleeping bags having tag #GAL-2652 and manufactured by Wilber and son, 590 Howard Street, San Francisco
1 1/2 plate
10 Budweiser beer cans
1 Old Taylor whiskey bottle
1 Mustard jar
1 Army napsackempty
1 Army-type sleeping bag cover, contractor, Seattle Quiet Mfg. Company, stamped "Quartermaster, Seattle General Depot."
1 Dish rag
1 Air pillow in case
1 Sleeping bag with red air mattress, all around zipper on bottom and side
1 Metal music stand
1 Mandolin with pick, "Nick Lucas"
1 Violin, bow and case, leather, cloth package containing resin by the A. B. Rosin, and flexible cover made in England, W. E. Hill and Sons, 140 New Bond St., W. Violin bow has name "Tourte". Violin says "Copy of Antonin Stradivarius, made in Germany"
1 Langley 8' 6" fly rod
1 True Temper bait casting rod
1 Sportsman Rod
1 Cal Royal spinning rod
1 Open bag charcoal briquettes
1 Green metal fishing tackle box called "Union Utility Chest" containing miscellaneous fishing tackle including hooks, lures, sinkers, etc.
1 Fishing bag, cloth net
1 Green garden trowel
1 Small army knapsack containing additional fishing tackle, including flies, reel, salmon eggs, and miscellaneous first aid equipment, bandages, snake bite kit, etc.
2 Wood and wire coat hangers
1 Gallon can of gas
1 Brown fabric zipper handbag with following contents:
1 Razor set, Eversharp
1 Bottle aspirin
1 Fishing guide book
2 Decks playing cards
1 Pair scissors
1 Roll toilet paper
1 Hair comb
1 Cup
1 Plastic refrigerator bag
1 Camouflage parka (incomplete)
1 Green portable cooking stove
1 Hand axe
1 Short handle spade
1 Ocean City brown reel
1 Brown cloth zipper handbag containing:
1 Deck playing cards
1 Soap box
1 Sal King fly rod reel
1 Bache-Brown Spinster reel
*353 1 Water bag
1 Shoulder pack bag with stenciled "Orlando J. Perrett, 35392439"
2 Fishing dip nets "Sport King"
1 Cardboard carton, label on end reading "Tameroff Imperial Vodka" containing:
1 Pair leather moccasins
1 Pair Army type high work shoes
1 Pair low white tennis shoes, size 8 1/2
1 Pair brown leather half boots with buckles "Wearmaster"
1 Flashlight, Wing Star brand
1 Pine cone
1 Piece cotton clothesline
1 Minnow bucket containing:
1 Papermate pen
1 Ocean City reel
1 Damaged flashlight
1 Small stapler and staples
1 Midget stapler
1 Can Revelation tobacco
1 Spring paper clip
1 Partial package rubber bands
1 Mimeograph stylus
1 Plastic refrigerator bag
1 RCA portable radio, Model B X 57
1 Sentinel portable radio with plastic case, Model 316P, serial 29004
1 Pair black rubber overshoes
2 Windshield wiper blades
1 Metal screen
1 Duck, greasy empty tool bag
1 Brown tweed reversible type overcoat safety pin in sleeve
1 Match folder
1 Pair brown cloth glovesman's
1 Orlon-nylon black and white check sport shirt (Jello match folder in pocket)
1 Clipping"San Jose Evening News," 8/26/53 (Inside Labor)
1 Oakland Tribune8/26/53
1 San Jose News8/26/53
1 Sacramento Bee7/3/53
1 Cylinder Polychrome stencil duplicating ink1 pound
1 Impres duplicating ink1/2 pint can
2 Expanding envelopeSchool wallet with pasted ink label TrialsCalif. H. A. W. GR(?)
30 Sheets unused stencil paper
1 Paper folderinitials N W
1 Paper folderdark brownnotation #II
1 Broken package, approximately 450 blank Autograph Mimeo sheets
2 School walletsbrown1 labeled ORE and 1 labeled MM & RM
1 Carton 8 1/2 x 14 mimeo sheets from N. W. Paper Co., Cloquet, Minnesota, Carleton type
1 Broken carton (approximately 100 sheets) same as above
1 Pack matchesadvertising Sniders Donuts
2 Packages unused polychrome stencil
1 Unopened box Roux oil shampoo tint with red marking 150
2 Bottles from Palm Pharmacy, 1730 Mission St., Santa CruzPH 7260, #1346 Dr. Koskela 8/17/53 Mrs. (cut off) prescriptions
1 Bottle Tincture of Merthiolate from Twain Harte Pharmacy, California
1 Pill box containing 2 small red pills and marked in ink on top: "Dienesteral.5 mg 50-145 Mrs. Kaplan on red 5 white"
1 Pillbox with numerous white pills on outside in ink: "Dunesteril 1 mg 50-115 Mrs. Kaplan one today, increase one daily"
1 Bottle from Palm Pharmacy, 1730 Mission St., Santa Cruz, #1347; Dr. Koskela 8/17/53, Mrs. (cut-off)"
1 Bottle Roux Oil Bleach "2 drab"
1 Bottle same shape & color but no label
1 White envelope with pencil writing on poker hands
2 Sanitary belts
1 Receipt, Krazen Auto Supply, 138 E. Santa Clara, San Jose, Total $1.44 dated June 13
1 Receipt, Pay Less Drug Store, Reg. #51dated June 13, Total $2.38
1 Siskiyou County map, stamped distributed by Thomas Bros.
1 Blue wool sweater, size 40, long sleeve pullover, tag of Wieboldts in Evanston, Chicago and Oak Park
1 Leather men's belt, brown, with torn zipper compartment
1 Topographic map, California, Lodoga Quadrangle, 15-minute series
1 Index to map, of California by Geological Survey, Department of the Interior
1 Man's shirt, tan, long sleeve, button down flaps on both chest pockets, soiled, with tag in inside of neck marked "Game and Lake Sportswear, Expertly Tailored," and with the following laundry marks on inside of collar band: Q-5, HZ; 394B (the last character believed to be "B" is not clear and might be the number 1, 2, 3, or 4). Also two other laundry marks not discernible.
*354 1 Blue long sleeve man's shirt, flap pockets on chest, tag inside back marked "Van Heusen, 16, 16 1/2 (L), Vangas, completely washable," with following laundry marks inside collar: 3941 (maybe 63941first digit somewhat smeared); 646855; 5____(faded)
1 Man's blue dress shirt with tan or gold stripe, bearing tag "Imperial trademark, Sanforized," with laundry marks in collar as follows: 05 W L60: Q5
1 Faded beige man's long sleeve sport shirt with label of "Marlboro, Jockey Club (1) Washable" with following laundry marks in collar: WL60; 394_ (last digit either a "one" or an "A"); 05; 0-5; Q-5; 165; B918855
1 Brown man's jacket, single breasted, with inside label "Witty Bros., Craft," has the following marks: Inside breast inner pocket is tag "Witty Brothers, New York, A84630; near shoulder attached to lining of right sleeve is stapled cleaning tag 90/93371; several inches below shoulder in inside of right sleeve, written on lining are numbers 14/5. Has pipe cleaner in breast pocket and loose tobacco
1 Light tan corduroy man's jacket with label "Howard Sport Apparel," tag in collar marked size 40; with following marks: inside left sleeve on lining are written words "New Man SA (probably 8A); inside right sleeve on lining is number "1460"; inside in breast pocket, inner edge of lining are numbers "1832" or "1532"
1 Man's single-breasted blue suit coat, no label, inner lining of right sleeve contains lettering "27/99692"
1 Pair Men's tan or beige trousers with brown leather belt, worn and mended; left pocket has laundry mark 1/968
1 Pair Men's blue trousers with following marks: right pocket has laundry marks "4649" and "27/99269" and either "B-5" or "135"; also two circular marks (believed coin marks) about size of dime with marking in circle not discernible; inside waistband to right of zipper is the word "HERMES" stamped four times; rear right pocket has paper tag stapled to it with number "6503" thereon
1 Pair Man's tan trousers with tag sewn to rear left pocket marked "Test reg. U. S. Pat. Off. Best by Test Sanforized"; right pocket contained the following items:
1 heavy black pocket knife
1 black Ace pocket comb
1 small metallic case with compartment on ends containing clear objects of glass or plastic
1 small round pink box containing two small green objects
1 box marked "Para-curve B & S"
The above items have been removed from the trousers.
1 Coat hanger with name of Recca Cleaners, Ph. 1015, 1045 11th St.
1 Hanger with markings, The Temple, BAyview 9211, 5041 Geary St., Cleaning and Dyeing
1 Hanger with markings, Virginia Cleaners & Dyers, 2109 Virginia St., Berkeley, Calif., phone Ashberry 1345
1 Hanger with markings, Hastings, San Francisco, Oakland
1 Hanger with markings, White House Dyeing & Cleaning Works, 174 14th St., San Francisco, Phone HEmlock 0476
1 "Schermer's Library of Musical Classics, Vol. 833, Pleyel Op. 48," Six "Little Duets for Violin and Piano;" stamped on front cover is "Lloyd A. Wollmer Co., Music, Burlingame, Calif."
1 Mobilgas Miracle Fold Road Map, Western United States
1 Registration holder removed from auto containing following item:
Automobile Insurance Service Card bearing name
GILBERT BYRNES, 169 Inner Circle, Redwood City, Calif., policy #CA 377690, agent, David D. Bohannon Organization, 859 San Mateo Drive, San Mateo, Calif.,
1 Pair men's blue trousers with suspenders attached; have red stripes in weave; right pocket has laundry mark "H" card bears name of General Casualty Company of America, First National Insurance Company of America, General Insurance Company of America, nearest office at 206 Sansome St., San Francisco 4, California
1 Remington Noiseless typewriter, serial #X370531
1 Portable Royal typewriter, serial #0-431783
1 Mummy-type sleeping bag with U. S. stamped on outside of bag
1 Pair leather slippersCherokee
1 Pair worn plastic scuffs
1 Pair brown leather gloves
1 Newspaper clipping, paper unknown, begins "The1953 date article Morse will back Democrats in '54"
*355 1 Richfield Oil Company of California map
1 Shell Oil Company map of San Francisco-Bay area
1 Shell Oil Company directory map of Auto Courts, Hotels, Resorts and State Park Camp Sites in Northern California and Nevada
1 pkg. Dill's Best pipe cleaner
1 bag with writing paper and envelopes
1 Brown cloth zipper jacket, McGregor, size 42 with 1 small Howart single cell flashlight in pocket
1 Ted Trueblood's Fishing Handbook
1 Gray Adam hat, Executive Quality, size 7, men's
1 Tan all-weather man's hat, size 7 3/8
1 Tan zipper jacket, McGregor, size 42 with cloth bag in one pocket marked "Airex"
1 Cloth sweatshirt, size 38-40 "Double Play"
1 Red and black plaid fishing rod cover
1 Terrycloth white and red short-sleeve sweater, size medium, Gantner
1 Short-sleeve shirt, "Harper," medium, white and brown check with Eversharp Ballpoint Pen clipped to pocket
1 Box unused carbon paper
1 Partial box of Eaton's Berkshire Typewriter Paper with miscellaneous envelopes
1 Chess set
1 Shermer's Library of Musical Classics, Vol. 848, Sevcik Op. 8, for violin
1 Shermer's Library of Musical Classics, Vol. 297, for two violins
1 Shermer's Library of Musical Classics, Vol 230, for the violin
1 Book of violin music by Amsco Music Pub. House
1 Copy of Everybody's Favorite Album of Violin Pieces, Series #6
1 Copy of Violino Principale
1 Spiral Warner's #4, Spiral Manuscript book
1 Nick Manoloff's Mandolin Method
6 Issues of "Chess Review" for months June, July, August, September, November, December, 1951
1 Copy Oregon Angling Regulations for 1952
1 Check board
1 Copy U. S. News, July 24, 1953
1 Copy of Hometown, The Rexall Magazine, August, 1953, bearing City of Santa Cruz, California, on back page
1 Thomas Bros. Map of the City and County of San Francisco and East Bay
1 Recipe box containing puppet
1 Pair argyle socks
1 Pair brown socks
1 Pair blue socks
1 Cloth money beltempty
1 Black ring notebook
1 Blue denim cap
1 Pair wine-colored woolen gloves
1 Woolen stocking cap
1 Pair Munsingwear, size 36, long underwear
1 Long-sleeve undershirt
1 Pair Gantner wikies, size 36, green shorts
1 Pair blue Fruit of the Loom shorts
1 Jackettan color, Essley Functional Jacket
1 Blue cloth zipper satchel
1 Pair brown men's shoes
5 Violin strings
1 Pair hair clippers
1 Pocket knife
1 Scripto Ballpoint pen
1 Canvas men's hat
1 Plastic raincoat
1 Pair white shorts, size 34, Patent 2231299
1 Brown plaid shirt, Penney's Towncraft
2 Leather belts, 1 brown, one cordovan
1 Rust-colored tie with tag "Ward & Ward"
1 Blue-grey tie with tag, "Pilgrim"
1 Blue tie with tag, "Van Heusen, Van Trevor"all silk
1 Tie with tag, "El Denver, Los Wigwam Weavers, Denver, Colo."
1 Rust tie without label
1 Pair soiled gray flannel slacks
1 Canvas knapsack with stenciled "J. J. MILLER"
1 Pair socks, cotton argyle
1 Handerkerchief with green and brown border
1 Green handkerchief with white border
6 Soiled white handkerchiefs
1 White undershirt
1 White T-shirt
1 Pair Healthguard medium white jockey shortssoiled
1 Pair soiled gray slacksmen's
2 Mandolin picks
1 Envelope with "Mak-Ur-Own" celluloid index tabs
2 Maps of CaliforniaChevron Map points of interest and touring map
1 Richfield Street Guide, San Francisco Bay Area
1 Empty soiled white envelope
1 Nevada MapChevron
*356 1 Richfield Street guide, Los Angeles
1 Map of San Jose and Santa Clara County
1 Blue or grey felt hat, man's size 7 1/8, sweatband bearing name of Dobbs Cross County, Reg. U. S. Pat. Off. and Brey's, 1062 Wilson Ave., Chicago. Inside crown has marking of Dobbs Fifth Avenue, Cross Country. Attached to felt behind sweatband is tape marked "Reg. B82459 600" 5 3/8 7 1/8 size (Oval to duplicate block)
1 Cream-colored Panama with wine-colored band, man's, size 7. Sweatband with markings Stylepark, New York, Philadelphia and 1516 Chestnut St., Philadelphia. Innerside of crown marked 27320 (6) 14 7; innerside of sweatband is labeled: colortan coal, style EC89, price$10.00, 7 size.
1 Tan Panama hat, men's, wine hat band. Sweatband bears marking Macy's Men's Store, New York. Inside of sweatband is marking 7 1/8 and price tag marked Macy's D 39 H 2.98. Inside of crown is stamped number 8 and "IK"
1 Assembled Transvision television set #615935
1 Brown cardboard box for "Print-O-Matic Rotary Stencil Duplicator which contained the following:
1 Model 4-A Print-O-Matic duplicator, serial #2670
1 Used stencil on the roller of the duplicator from which a copy was run off which is also in the box
1 Light yellow sport-type man's shirt, laundry mark D-5, L-40
1 Van Huesen 1515 1/2 Air Weave sport shirt, laundry mark D5W L60 D5 L40
1 Citadel man's gr. and white striped shirt, laundry mark D54 &y; H2
1 McGregor long sleeve, off-white, sport shirt, Medium Large, D5L . 22 41 18855 05 22
1 Ruggers BVD yellowish sport shirt, short sleeve, 8955 laundry mark
1 Brent sanforized grey and white striped man's short 15 1/232, laundry mark: WL60-L60 . D5 . D5 05
1 Blue, long sleeve, sport shirt, laundry mark: D5 03441
1 Shirtlong sleeveJohn Wanamaker Wanatex Laundry Mark039H 0-5 05 W WL60 L60L60
1 Trousersman'sherring bone, blue-gray, laundry mark on left pocket New Man SA, right pocket 27/9969 B5 1460 6247
1 Blue sport shirtshort sleeves, blue and white trim
1 Light blue denim jacket
1 Trousersmen'ssolid blue, soft finish appear to be home sewn
1 Green handkerchief
1 Papers from 1950 Chevrolet, exclusive of registration
1 Package of papers wrapped in tissue paper and found on dining room table
1 Brown cardboard box for "Sperry Pancake and Waffle Mix" containing papers and found on the floor at the foot of the bed in the bedroom above the living room side of the house
1 Unmarked brown cardboard box bearing the numbers "1952-43" on one end which contains papers and was found on the corner table in the bedroom above the living room side of the house
1 Brown cardboard box for "Rancho Soup" containing papers which was found at the foot of the bed in the bedroom above the living room side of the house
1 Brown cardboard box for "Burgermeister Beer" containing papers which was found on the floor of the hall closet at the head of the stairs on the second floor
1 Brown cardboard box for "First Call Dog Food" containing papers which was found on the floor at the foot of the bed in the bedroom above the living room side of the house
1 Tan leather "Flex Bilt" expansion, single-handled brief case containing papers which was found on the bed in the bedroom above the living room side of the house
1 Brown leather suitcase with two hasps and one lock containing papers which was found in the closet of the bedroom above the living room side of the house
1 Tan leather suitcase with two hasps but no lock containing papers which was found on the bed in the bedroom above the living room side of the house
1 Brown split cowhide zipper briefcase without handles containing papers which was found on the dresser in the bedroom above the living room side of the house
Papers, including wallet with papers for JOSHUA NEWBERG, found on and in desk located in living room

*357 Billfold and papers for ROBERT E. NEUMAN, or NEWMAN, found in a pair of tan gaberdine trousers on a chair in the living room
Wallet with papers for WILLIAM GORDON and a brown leather money belt with money found in a pair of tan cotton pants on the straight-backed chair in the living room.
Miscellaneous papers for LEE KAPLAN and RICHARD KAPLAN found in a handbag in the possession of Defendant SHIRLEY KREMEN at the time of arrest. The handbag was returned to her
1 Wallet container papers for JOHN F. BRENNAN found on the person of ROBERT THOMPSON

Cash and Currency
$28.63 From envelopes in the brown leather, "Flex Bilt" expansion briefcase
86.45 From envelopes in the brown leather, "Flex Bilt" expansion briefcase
993.75 From envelopes in the brown leather, "Flex Bilt" expansion briefcase
33.13 From the wallet with papers for William Gordon
520.00 From hidden money compartments in the leather belt on the trousers containing the wallet with papers for William Gordon
5.45 From the purse with papers for Lee and Richard Kaplan
236.28 From the wallet with papers for Robert E. Neuman or Newman
383.36 From the Wallet in the possession of Robert Thompson with papers for John Brennan
The following items were identified by Shirley Kremen as her personal property and returned to her on September 25, 1953:
1 RCA Victor AlbumSymphonies 1 & 9, 3 records
1 Record AlbumCapital Records by Sibelius, "Symphony #1 E minor, Op. 39"
1 Remington record"Bach Sonata"
1 Remington record"Caucasian Sketches"
1 Columbia record"Chansons Parisiennes"
1 Parade record, Operatic library series "Aida"
1 Remington record"Schumann Sonata in D Minor, Op. 121"
1 Remington record"Mendelssohn Violin Concerto"
1 Remington record"Prelude to the Afternoon of a Fawn"
1 Remington record"Paganini Violin Concerto in D Major"
1 Remington record"Sonata for Violin & Piano, C Minor"
1 Columbia record"Edith Piaf Encores"
1 Remington record"Op. 13 in C Minor"
1 Remington record"Concerto in D Major"
1 Columbia record"Beethoven Concerto in D Major"
1 Mercury record"Concerto for Violin & Orchestra"
1 Royale record"Brahms Violin Concerto D Major"
1 2-Record album by Royale"Choral OP. 125"
1 Album 5 ea RCA VictorSymphony #7 in A, serial #18G11D
1 Album, 4 records, RCA Victor"Tschaikowsky Concerto #1 in B Flat Minor"
1 Album, 2 records, RCA"Grieg Concerto in A Minor"
1 Album, 5 records, RCA VictorBeethoven "Archduke Trio"
1 Album, 2 records, RCA VictorClassical Symphony
9 Towelsvarious colors, cotton bath and face sizeno identifying marks
5 Wash cloths, small, various colors, no identifying marks
1 Yellow bath towel made by "Cannon"
1 White muslin cloth (looks like dish towel)no identifying marks
1 Muslin dish towel "Martex Dry-Me-Dry" white, with red and brown stripes on sides
1 White torn, burned sheet, used for ironing no identifying marks
1 Ping Pong net with 2 holders (no name)
1 White plastic sunglass holder"Hinge Patents Pending"
1 Pinspackage of DeLong sewing type
1 Leather case for glasses
1 Towelface typeCannon
1 Towelwhite muslin
1 Plastic case of miscellaneous small items razor, spools of thread, lipstick, paper clips, wire
1 Seiberling Hot Water bottle & rubber hose
*358 2 Jars Avon Cleansing Cream, 3 1/2 ozs. & 1 3/4 ozs.
1 Plastic box with hair curlers and 1 tweezers
1 Foto-Flex Camera, empty
1 Mirror with green frame 3" x 5" approx.
1 Bottle Pinwave Pincurl Permanent in box
1 Eyelash curler
1 Plastic container, red, Maybelline Mascara with brush
1 Fuller hair brush
1 Card of Clinton Hooks & Eyes & Loops
1 Soldering iron, electricby Harmic Mfg. Co., Grove City, Pa., No. 86, 75 Watts, 115 Volts
1 Plastic shower capyellow
1 Box powder
1 Comb, white
1 Deputante Powder Shampoo
1 Bottle Avon Astringent
1 Bottle Breck Shampoo
1 Tube lipstick
1 Bottle NTZ Antihistamine Decongestant (to relieve nasal congestion)
1 Fuller brush
1 G. E. automatic toaster
1 Colombia 3 speed record player
1 Box of Medspartially empty
1 Package of toilet tissue4 rolls
1 Package napkins
1 Cotton flannel bed covergrey
1 HammerMarion Tool Co.
8 Bath towelsvarious colors
1 Kleenexfull
1 Scott towelspaper
1 Crescent wrench
2 Sierra Pine soap
1 Box aspirin (4 aspirins)
5 Hand towels
7 Pillow cases
1 Bed sheet (small letter K sewed on; 2057 laundry mark)
3 Table cloths
1 BlanketU. S. NavyMed Department
1 Bed sheetInitial K (laundry 2057 A81)
1 Bed sheetunmarked
1 Dark blueturtle necksweater, knit
1 Suitcase, black imitation leather:
1 Package Nylmerate Jelly (used) with directions
1 Red and blue polka-dot bra, self-supporting
1 Pair (Bronco-ettes by Mallo-Maid of California) Woman's blue denim pedal pushers
1 Pair white tennis shoes, canvas tops, rubber soles
1 Size 6 7/8 100% wool red baseball cap made by Gortman Hat & Cap Co., Oakland, California
1 Spangled 5" x 6X evening bag with zipper
1 Roll of "Jumbo Ripple-Tie"blue
1 Pair white net mits
1 Pair white nylon evening gloves
3 Yards, 1/2" elastic, yellow
1 Pair, nylon briefs
1 Pair saddle shoes, rubber soles. Top white with black saddles (female)
1 Large size red and white beanie hat with "LEE" sewed on front
1 Woman's green cotton waffle weave suit (Eisenhower type jacket)
1 Yellow blouse, woman's Rhinestone buttons, ripple collar, 1/2 sleeves
1 Woman'sMode O'DayWhite deep V neck blouse, no sleeves, one catch, no buttons
1 "Donig" white lace type woman's blouse, no sleeves
1 Rhinestone necklace with fixed pendant
1 Pair Rhinestone earings, square, made by "Phyllis"
1 Pair star type Rhinestone earings made by "Nemo"
1 String of seed pearls with rubber band on end (damaged)
1 Gray covered jewelry box, "Phyllis Originals"
1 Pair yellow "Moc Lucks" socks
1 Red and white breakfast coat, wool, red buttons, red collar
1 Flannel bed sheetgray
1 Damaged Parker fountain pen with silver colored metal cap and wine or brown colored plastic pen
1 Woman's green overcoat with gold lining: has paper cleaning tag stapled to bottom edge of lining with number "25/940"
1 Infant dress, size 6 mo. made in Philippines
1 Kerchiefblack and gold
1 White short sleeve Bermuda knit sweaterwoman's type
1 White short sleeve sweaterwoman's
1 Sweateryellowshort sleevewoman's Orbacksmade in England
1 Sweaterlavendershort sleevewoman's
1 Sweatergreenknitshort sleeve woman's
1 White sweaterturtle neck V Martin Knit Wear of Californiawoman's
1 Light bluewoman's briefs
3 White briefswoman's
1 BraSilbra strapless
2 Bras, white
1 Pantspinkwoman's
1 Night gown, whiteDashing Deb
*359 1 Bathing suit, woman'syellow, blue, white
1 Night gown, size 38, Swank Shortie
1 Pair gloveswhite cotton, blue cuffs Pay Less Drug Store
1 Undergowntop halfwoman's
1 Slipwhite
1 Breakfast Coat, Truzette of California
1 Slipblack and white
1 Pair of pajamasflannel, blue and white
1 GirdleSlackies
1 BraAlloette
1 Garter beltOlga, California
1 Swim suit, red and white plaid, Gantner of California
1 T-Shirtyellowshort sleeve
1 Sweat shirtgray cuffs
1 Pair white work gloves
1 Blousepink and white striped
1 Brapink
1 Scarfwoman'smulti-hued
1 BlousepinkCara Mae
1 Blousejerseypinkzipper
1 Play shirtknitgreen, dark center strip
1 BlouseBlue and white striped
1 Pair shortswoman'slight tan
1 Pair pedal pusherslight blue
1 Pair shortswoman'sblue denim
1 Pair white bobby soxs
1 1/2 Pair stocking protectors
1 Pair Paisley women's shorts
1 Pair shortsblue denim, woman's, with belt
The following was returned to Attorney NORMAN LEONARD for the defendants January 26, 1954:
1. 1950, two-door deluxe Chevrolet, Motor #HAA786026, 1953 Calif. plates #7B86733, with right door window broken, with registration certificate and following material:

A. In Glove Compartment
4 2 1/2 x 4 1/2 memo book fillers
1 pr. colored driving goggles in case
1 spoon
1 6-inch crescent wrench
1 S-shaped screw driver
1 6-inch yellow handled screw driver
1 pr. cuticle scissors
1 lead sinker

B. On Front Seat
1 Plaid Indian-style blanket

C. On Back Seat
1 yellow and brown fiber and plastic seat cushion
1 blue and red fiber and plastic seat cushion
2 bow ties
1 tin cup
5 wire coat hangers
1 aluminum suitcase coat hanger

D. In Trunk
1 1950 Chevrolet yearbook
1 pamphlet entitled, "Goodhousekeeping in your car"
1 bumper jack
1 set tire chains in bag
1 pair individual tire lug chains
1 lug wrench
1 spare tire and rim
2. 1950 tudor Ford sedan, Motor #BORH156413, 1953 California license #3G1606, with temporary registration and the following material:

A. In trunk
1 lug wrench4 headed
2 lug wrenchessingle headed
2 bumper jacks